Simmons, C. J.
1. Assignments of error in a petition for certiorari, from the verdict of a jury in a justice’s court, which are not approved by the answer of the justice of the peace, can not be authenticated by aliunde affidavits; and such assignments, sought to be authenticated in such manner, should be disregarded by the judge of the superior court in passing upon the certiorari.
2. There being evidence to support the verdict, and the judge of the supeperior court having, upon the hearing of the petition of certiorari, ap-_ proved the finding of the jury, this court will not interfere.

Judgment affirmed.


All the Justices concurring.